Citation Nr: 1722099	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for atrial fibrillation to include sick sinus syndrome, claimed as secondary to the service connected disability of constrictive pericarditis, status post pericardectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to January 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied the issue on appeal.

In May 2017, the Veteran's representative made a motion to advance his case on the Board's docket due to his age, 79.  Given the issuance of this decision, and the full grant of benefits contained therein, the motion is moot.


FINDING OF FACT

The Veteran's service-connected constrictive pericarditis at least as likely as not caused his atrial fibrillation and sick sinus syndrome.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, atrial fibrillation and sick sinus syndrome is the result of service connected constrictive pericarditis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

II.  Analysis

The Veteran seeks service connection for atrial fibrillation and sick sinus syndrome, to include as secondary to his service connected disability of constrictive pericarditis.

The Veteran's service treatment records (STRs), private medical records, service records, and other documentary evidence supplied by the Veteran collectively show that, while on active duty, he was stabbed and consequently suffered from pericarditis.

Relevant to this instant claim, his VA treatment records show diagnoses of atrial fibrillation and sick sinus syndrome in 2010.  It is not discernibly noted in these records whether there is any relation to the Veteran's service-connected pericarditis.  

A November 2010 VA examination report showed diagnoses of coronary artery disease, atrial fibrillation, and sick sinus syndrome.  The examiner reviewed the history of the Veteran's heart disease and symptoms, including the service connected pericarditis as well as coronary artery disease, surgery for the pericarditis and bypass surgery.  After discussing the complex interrelationship between all of these factors, the examiner concluded that the Veteran's "atrial fibrillation, and his sick sinus syndrome are more likely than not related to or caused by his service connected pericarditis."  As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

A subsequent VA examination report dated July 2011 indicated that a previous treatment procedure that the Veteran had undergone for his coronary artery disease - namely, his coronary artery bypass grafting - was complicated by poor wound healing.  The examiner went on to state that the Veteran later developed atrial fibrillation and sick sinus syndrome.  The examiner concluded, that the Veteran's coronary artery disease, atrial fibrillation and sick sinus syndrome were not related in any way to his service-connected pericardial disease.  In attempting to further explain the previous VA examination report, this examiner stated that the November 2010 examiner's conclusion was the same.  A July 2016 VA examination also notes diagnoses of atrial fibrillation and sick sinus syndrome.  The July 2016 examiner concluded that the Veteran's atrial fibrillation and sick sinus syndrome are less likely than not due to or the result of the Veteran's service-connected pericarditis.  The examiner explained that he reached this conclusion based on the fact that the weight of the medical literature does not support a nexus that constrictive pericarditis or pericardectomy cause atrial fibrillation or sick sinus syndrome, and that there was no evidence of any arrhythmia prior to the Veteran's coronary artery bypass graft surgery.

Having reviewed all evidence of record, the Board finds the November 2010 VA examination report most compelling.  The July 2011 VA examiner's opinion is of little probative weight because it is based on an inaccurate factual premise, specifically that the November 2010 VA examiner reached the same negative conclusion as to a relationship between the atrial fibrillation and the service connected constrictive pericarditis.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The November 2010 examination findings were based on a thorough review of the Veteran's claims file, well-reasoned, and adequately supported.  The January 2016 opinion was similarly probative.  The evidence is thus at least evenly balanced as to whether or not the Veteran's atrial fibrillation and sick sinus syndrome were caused by his service-connected pericarditis.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for atrial fibrillation and sick sinus syndrome, secondary to service connected constrictive pericarditis on a causation basis, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for atrial fibrillation to include sick sinus syndrome, secondary to service connected of constrictive pericarditis, status post pericardiectomy, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


